Argued May 3, 1933.
This case and that of Herbert Collins v. Home Insurance Company of New York, 110 Pa. Super. 72, 167 A. 626, in which an opinion has been handed down this day, were tried before the same jury, separate verdicts rendered the same day, disposed of by the court below in one opinion, and argued together here. The controlling legal principles involved in both cases are the same. For the reasons there given, the judgment entered in this case must be reversed.
The judgment of the lower court is reversed and here entered for the defendant.